Exhibit 10.24
 
FIRST AMENDMENT
TO
$2,500,000,000 5-YEAR REVOLVING CREDIT AGREEMENT
dated as of
July 24, 2006
among
VALERO ENERGY CORPORATION,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Global Administrative Agent,
and
The Lenders Party Hereto
 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
$2,500,000,000 5-YEAR REVOLVING CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO $2,5000,000,000 5-YEAR REVOLVING CREDIT AGREEMENT
(this “First Amendment”) dated as of July 24, 2006, is among VALERO ENERGY
CORPORATION, a Delaware corporation (the “Borrower”); JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and global administrative agent (in such
capacity, together with its successors in such capacity, the “Global
Administrative Agent”) for the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and the undersigned Lenders.
R E C I T A L S
     A. The Borrower, the Administrative Agent, the Global Administrative Agent
and the Lenders are parties to that certain $2,500,000,000 5-Year Revolving
Credit Agreement dated as of August 17, 2005 (the “Credit Agreement”), pursuant
to which the Lenders have made certain extensions of credit available to the
Borrower.
     B. The Borrower has requested and the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all references to Sections in this First
Amendment refer to Sections of the Credit Agreement.
     Section 2. Amendments to Credit Agreement.

     2.1 Amendments to Section 1.01.
     (a) The definition of “Agreement” is hereby amended in its entirety to read
as follows:
     “Agreement” means this $2,500,000,000 5-Year Revolving Credit Agreement, as
amended by the First Amendment, as the same may from time to time be amended,
modified, supplemented or restated.
     (b) The definition of “Arrangers” is hereby amended in its entirety to read
as follows:
     “Arrangers” means, collectively, J.P. Morgan Securities Inc. and Banc of
America Securities LLC, each in its capacities as co-lead arranger and joint
bookrunner hereunder.

 



--------------------------------------------------------------------------------



 



     (c) The definition of “Maturity Date” is hereby amended in its entirety to
read as follows:
     “Maturity Date” means August 17, 2011.
     (d) The following definition is hereby added where alphabetically
appropriate to read as follows:
     “First Amendment” means the First Amendment to $2,500,000,000 5-Year
Revolving Credit Agreement dated as of July 24, 2006 among the Borrower, the
Administrative Agent, the Global Administrative Agent and the Lenders party
thereto.
     (e) The definitions of “Consolidated EBITDA”, “Consolidated Interest
Coverage Ratio”, “Consolidated Interest Expense”, “Consolidated Net Income”,
“Rolling Period” and “Transfer” are hereby deleted.
     2.2 Amendment to Section 2.06(c). Section 2.06(c) is hereby amended in its
entirety to read as follows:
     “(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Maturity
Date.”
     2.3 Amendment to Section 2.12(b). Section 2.12(b) is hereby amended in its
entirety to read as follows:
     “(b) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a utilization fee which shall accrue at a per annum rate equal to
the rate per annum set forth on the Pricing Schedule under the caption
“Utilization Fee” on the daily amount of such Lender’s Credit Exposure during
the time the sum of the total Credit Exposures equals or exceeds 50% of the
total Commitments. Utilization fees shall be computed on the basis of a year of
360 days and shall be payable in arrears on the last day of March, June,
September and December of each year.”
     2.4 Amendment to Section 6.07. Section 6.07 is hereby amended in its
entirety to read as follows:
“Section 6.07. Reserved.”

2



--------------------------------------------------------------------------------



 



     2.5 Amendment to Pricing Schedule. The grid in the Pricing Schedule is
hereby amended in its entirety to read as follows: [Pricing details have been
omitted from this Exhibit. We will furnish such information to the Commission
upon request.]
     2.6 References to Co-Lead Arrangers and Joint Bookrunners. The words “RBC
Capital Markets,” before the words “as Co-Lead Arrangers and Joint Bookrunners”
in the title page of the Credit Agreement are hereby deleted and replaced with
the words “Banc of America Securities LLC,”. BNP Paribas and RBC Capital
Markets, the global brand name for the corporation and investment banking
businesses of Royal Bank of Canada and its affiliates, are each hereby added as
a joint bookrunner under the Credit Agreement.
     2.7 Commitments. On the Effective Date, the Commitment of each Lender
shall, without any further action (including, without the execution of any
Assignment and Assumption or the payment of any processing and recordation fee
to the Administrative Agent), be the Commitment specified for such Lender on the
attached Schedule 2.01, and Schedule 2.01 of the Credit Agreement is hereby
amended and restated to read as set forth on the attached Schedule 2.01.
     Section 3. Conditions Precedent. This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 of the Credit Agreement) (the
“Effective Date”):
     3.1 The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable, if any, in connection with this First
Amendment on or prior to the Effective Date.
     3.2 The Administrative Agent shall have received from all of the Lenders
and the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Persons.
     3.3 The Administrative Agent shall have received such other documents as
the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
     3.4 No Default shall have occurred and be continuing, after giving effect
to the terms of this First Amendment.

3



--------------------------------------------------------------------------------



 



     Section 4. Miscellaneous.
     4.1 Confirmation. The provisions of the Credit Agreement, as amended by
this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
     4.2 Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.
     4.3 Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
     4.4 Counterparts. This First Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     4.5 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
     4.6 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed as of the date first written above.

            VALERO ENERGY CORPORATION
      By:   /S/ Donna M. Titzman       Donna Titzman        Treasurer     

First Amendment to $2,5000,000,000
5-Year Revolving Credit Agreement

S-1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
and as Global Administrative Agent
      By:   /s/ Robert W. Traband       Robert W. Traband        Vice President 
   

First Amendment to $2,5000,000,000
5-Year Revolving Credit Agreement
We have omitted the “Commitment Schedule” from this Exhibit. We will furnish a
copy of this schedule to the Commission upon request.

S-2